Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that McConnell “merely displays a list of collaborators 502a, but does not describe how these collaborators where selected. Paragraph [0044] of McConnell does not describe that the server 220 with the meeting facilitator service 300 receives, from a user system 202, user identification information that identifies a user of another user system 202 as a destination of the invitation for participating in the virtual room, the user of the another user system 202 being selected from among the one or more users each identified with the user identification information received at the user system 202 that sent the user identification information.” Examiner respectfully disagrees. 

Applicant suggest that McConnell does not “describe how these collaborators where [sic] selected. However, the claim does not explicitly incorporate either a selection of the user of the second communication terminal nor the receipt of the user identification information by the first communication terminal. As such, these claim elements do not have any patentable weight as they are outside the claims, as they are outside of the server.

	Examiner notes that this is consistently the intention of how the claims have been drafted. Claim 1 is directed to a content management server, not the first communication terminal. Claim 8 incorporates the second communication terminal, but still does not incorporate the first communication terminal. Claim 11 refers to itself as a “system” however, the system is circuitry, which specifically interacts with and therefore cannot be the first communication terminal or the second communication terminal. The preamble reference to the first communication terminal does not have patentable weight and does not incorporate the terminal. Claim 12 recites a method, however the entirety of the method is performed outside of the first terminal, and so does not incorporate method steps performed at the first terminal. Claim 14 recites a non-transitory recording medium which executed the method described in Claim 12 and so likewise does not incorporate the first communication terminal.

	As such, the “selection” that Applicant argues has been incorporated as non-intended use, still does not have patentable weight because substantively the subject matter is not covered by the claims, and essentially remains intended use. For instance, if Applicant claims a server configured to receive emails from their user, the emails being drafted on their cell phone. The substantive subject matter of the claims is merely a server that is configured to receive emails, and it would not be the case the server also included the user’s cell phone. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claims 1, 3, 6-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell et al. (US 20130018953 A1). 

Claim 1	McConnell teaches a content management server for managing data of content to be shared by a plurality of communication terminals in a virtual room, the plurality of communication terminals including a first communication terminal and a second communication terminal, (Examiner notes that preamble elements not incorporated into the body of the claim are not given patentable weight, and of note the preamble element of “for managing data…” consists of an intended use statement not having patentable weight)
the content management server comprising:
first circuitry (FIG. 2, Server 220 Meeting Facilitator Service 300) configured to;
receive, from the first communication terminal, (FIG. 2, User System 202) an invitation transmission request indicating a request to transmit an invitation for participating in the virtual room (FIG. 5B, 520 Virtual Meeting Room Page, ¶0068) to the second communication terminal; (FIG. 1B, step 154, ¶0057-¶0059, receiving an indication to launch a meeting and invite other participants to a virtual meeting room) 
cause the second communication terminal to participate in the virtual room (FIG. 1B, step 160, ¶0071, presenting the plurality of participant the virtual meeting room) in response to receiving a participation request indicating a request for participating in the virtual room from the second communication terminal; (¶0066, receiving a response to access the virtual meeting room in response to being transmitting to the second terminal)
transmit, to the first communication terminal, user identification information for identifying one or more users, each user being a prospective participant in the virtual room; (FIG. 5B, Presentation Window 552b, ¶0068, transmitting to a profile images and names for prospective participants in the virtual meeting room) and
receive, from the first communication terminal, user identification information  that identifies a user of the second communication terminal as a destination of the invitation for participating in the virtual room, (FIG. 5A, Collaborators 502a, ¶0044, receiving from a first terminal user identification for identifying collaborators to invite into the meeting) the user of the second communication terminal being selected from among the one or more users each identified with the user identification information received at the first communication terminal. (Examiner notes that the steps of selection and receiving by the first communication terminal are not recited as part of the claims, as the first communication terminal is not part of the server, and as such is merely an intended use for this configuration)

Claim 6	McConnell teaches Claim 1, and further teaches create a personal electronic canvas accessible only by the second communication terminal or the user of the second communication terminal as a process for causing the second communication terminal to participate in the virtual room. (FIG. 5B, Comment field 553, ¶0069, creating a comment field accessible to the a particular terminal or user of a terminal, wherein a given comment field is only accessible to an individual participant as each participant enters comments separately through a separate interface, as opposed to collaboratively)

Claim 7	McConnell teaches Claim 6, and further teaches wherein the personal electronic canvas is associated with a shared electronic screen accessible by a plurality of users who participate in the virtual room. (FIG. 5B, Presentation Window 556, ¶0068, wherein the comment section is associated with the presentation window for all participants)

Claim 8	McConnell teaches an information sharing system comprising: the content management server of Claim 1; (FIG. 2, Server 220 Meeting Facilitator Service 300) and the second communication terminal. (FIG. 2, User System 202)

Claim 9	McConnell teaches Claim 8, and further teaches wherein the second communication terminal comprises: 
second circuitry configured to;
display on a display, (FIG. 6, ¶0088, each user terminal comprising a display) an invitation notification in response to receiving the invitation for participating in the virtual room from the notification server. (¶0063, transmitting an invitation to attend the meeting from Server 220 Meeting Facilitator Service 300)

Claim 10	McConnell teaches Claim 8, and further teaches wherein the second circuitry is further configured to;
transmit the participation request to the content management server in response to receiving an operation on the displayed invitation notification. (¶0066, receiving a request to access the virtual meeting room in response to receiving the invitation)

Claim 11	McConnell teaches an information sharing system for sharing content by a plurality of communication terminals in a virtual room, the plurality of communication terminals including a first communication terminal and a second communication terminal, (Examiner notes that preamble elements not incorporated into the body of the claim are not given patentable weight, and of note the preamble element of “for sharing content…” consists of an intended use statement not having patentable weight) the information sharing system comprising:
circuitry configured to;
receive, from the first communication terminal, an invitation transmission request indicating a request to transmit an invitation for participating in the virtual room to the second communication terminal; (FIG. 1B, step 154, ¶0057-¶0059, receiving an indication to launch a meeting and invite other participants to a virtual meeting room)
transmit the invitation for participating in the virtual room to the second communication terminal; (¶0063, transmitting an invitation to attend the meeting from Server 220 Meeting Facilitator Service 300) 
cause the second communication terminal to participate in the virtual room (FIG. 1B, step 160, ¶0071, presenting the plurality of participant the virtual meeting room) in response to receiving a participation request indicating a request for participation in the virtual room from the second communication terminal; (¶0066, receiving a response to access the virtual meeting room in response to being transmitting to the second terminal) 
transmit, to the first communication terminal, user identification information for identifying one or more users, each user being a prospective participant in the virtual room; (FIG. 5B, Presentation Window 552b, ¶0068, transmitting to a profile images and names for prospective participants in the virtual meeting room) and
receive, from the first communication terminal, user identification information  that identifies a user of the second communication terminal as a destination of the invitation for participating in the virtual room, (FIG. 5A, Collaborators 502a, ¶0044, receiving from a first terminal user identification for identifying collaborators to invite into the meeting) the user of the second communication terminal being selected from among the one or more users each identified with the user identification information received at the first communication terminal. (Examiner notes that the steps of selection and receiving by the first communication terminal are not recited as part of the claims, as the first communication terminal is not part of the server, and as such is merely an intended use for this configuration)

Claim 12	McConnell teaches a communication control method for managing data of content to be shared by a plurality of communication terminals in a virtual room, the plurality of communication terminals including a first communication terminal and a second communication terminal, (Examiner notes that preamble elements not incorporated into the body of the claim are not given patentable weight, and of note the preamble element of “for managing data…” consists of an intended use statement not having patentable weight) the communication control method comprising:
receiving, from the first communication terminal, an invitation transmission request indicating a request to transmit an invitation for participating in the virtual room to the second communication terminal; (FIG. 1B, step 154, ¶0057-¶0059, receiving an indication to launch a meeting and invite other participants to a virtual meeting room)  
causing the second communication terminal to participate in the virtual room (FIG. 1B, step 160, ¶0071, presenting the plurality of participant the virtual meeting room) in response to receiving a participation request indicating a request for participating in the virtual room from the second communication terminal; (¶0066, receiving a response to access the virtual meeting room in response to being transmitting to the second terminal) 
transmit, to the first communication terminal, user identification information for identifying one or more users, each user being a prospective participant in the virtual room; (FIG. 5B, Presentation Window 552b, ¶0068, transmitting to a profile images and names for prospective participants in the virtual meeting room) and
receive, from the first communication terminal, user identification information  that identifies a user of the second communication terminal as a destination of the invitation for participating in the virtual room, (FIG. 5A, Collaborators 502a, ¶0044, receiving from a first terminal user identification for identifying collaborators to invite into the meeting) the user of the second communication terminal being selected from among the one or more users each identified with the user identification information received at the first communication terminal. (Examiner notes that the steps of selection and receiving by the 

Claim 14	McConnell teaches a non-transitory recording medium which, when executed by one or more processors, cause the processors to perform a communication control method for managing data of content to be shared by a plurality of communication terminals in a virtual room, the plurality of communication terminals including a first communication terminal and a second communication terminal, (Examiner notes that preamble elements not incorporated into the body of the claim are not given patentable weight, and of note the preamble element of “for managing data…” consists of an intended use statement not having patentable weight) the communication control method comprising:
receiving, from the first communication terminal, an invitation transmission request indicating a request to transmit an invitation for participating in the virtual room to the second communication terminal; (FIG. 1B, step 154, ¶0057-¶0059, receiving an indication to launch a meeting and invite other participants to a virtual meeting room) 
causing the second communication terminal to participate in the virtual room (FIG. 1B, step 160, ¶0071, presenting the plurality of participant the virtual meeting room) in response to receiving a participation request indicating a request for participating in the virtual room from the second communication terminal; (¶0066, receiving a response to access the virtual meeting room in response to being transmitting to the second terminal) 
transmit, to the first communication terminal, user identification information for identifying one or more users, each user being a prospective participant in the virtual room; (FIG. 5B, Presentation Window 552b, ¶0068, transmitting to a profile images and names for prospective participants in the virtual meeting room) and
receive, from the first communication terminal, user identification information  that identifies a user of the second communication terminal as a destination of the invitation for participating in the virtual room, (FIG. 5A, Collaborators 502a, ¶0044, receiving from a first terminal user identification for identifying collaborators to invite into the meeting) the user of the second communication terminal being selected from among the one or more users each identified with the user identification information received at the first communication terminal. (Examiner notes that the steps of selection and receiving by the first communication terminal are not recited as part of the claims, as the first communication terminal is not part of the server, and as such is merely an intended use for this configuration)

Claim 20	McConnell teaches Claim 7, and further teaches wherein the shared electronic screen holds data of a content received latest from the plurality of communication terminals. (¶0069, wherein the shared screen holds comments in real-time and to post the comments immediately)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2, 4-5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 20130018953 A1) in view of Paulsami et al. (US 20120011205 A1).

Claim 2	McConnell teaches Claim 1, does not explicitly teach 
transmit an invitation transmission request to a notification server to cause the notification server to transmit the invitation for participating in the virtual room to the second communication terminal; wherein, the second communication terminal transmits the participation request in response to the invitation for participating in the virtual room transmitted from the notification server.
From a related technology, Paulsami teaches transmit an invitation transmission request to a notification server (FIG. 2, ¶0044, step 220, transmitting an invitation to a notification server) to cause the notification server to transmit the invitation for participating in the virtual room to the second communication terminal; (Examiner notes that “to cause the notification server to transmit…” comprises an intended use statement that does not have patentable weight, and further that the notification server is outside the scope of Claim 1 as Claim 1 only covers the content management server) wherein, the second communication terminal transmits the participation request in response to the invitation for participating in the virtual room transmitted from the notification server. (Examiner further notes that the “second communication terminal” is also outside the scope of Claim 1, as the second communication terminal is not comprised in the content management server and so its operations are outside of the claims and do not have patentable weight)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McConnell to incorporate a notification server as described by Paulsami in order to address difficult in managing meetings. (Paulsami, ¶0008)

Claim 4	McConnell teaches Claim 1, and further teaches 
receive user identification information (McConnell, FIG. 5A, Collaborators 502a, ¶0044, receiving from a first terminal user identification for identifying collaborators to invite into the meeting) for identifying the one or more users scheduled to share the virtual room; (Examiner notes “for identifying a user…” comprises an intended use statement that does not have full patentable weight as the claim only provides user identification intended for identifying the user, but does not claim a step of identification) and
transmit the user identification information (McConnell, FIG. 5A, Collaborators 502a, ¶0044, receiving from a first terminal user identification for identifying collaborators to invite into the meeting) for identifying the one or more users scheduled to share the virtual room as the user identification information for identifying the one or more users each being a prospective participant in the virtual room, to the first communication terminal. (Examiner notes “for identifying the one or more users…” comprises an intended use statement that does not have full patentable weight as the claim only provides user identification intended for identifying the user, but does not claim a step of identification)
However, McConnell does not explicitly teach transmit a schedule information request indicating a request for schedule information of one or more users who are scheduled to share the virtual room with the user of the first communication terminal, to a schedule management server that manages schedules of users.
From a related technology, Paulsami teaches transmit a schedule information request to a schedule management server that manages schedules of users. (FIG. 2, step 245, transmitting scheduling information to a calendar server) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McConnell to incorporate a notification server as described by Paulsami in order to address difficult in managing meetings. (Paulsami, ¶0008)

Claim 5	McConnell teaches Claim 4, and further teaches receive a creation request for creating the virtual room from the first communication terminal; (McConnell, FIG. 5A, Launch Meeting 510, ¶0057, receiving a request to launce the meeting room) and transmit the schedule information request to the schedule management server in response to the creation request. (Paulsami, FIG. 2, step 245, transmitting scheduling information to a calendar server)

Claims 13 and 15 are taught by McConnell in view of Paulsami as described for Claim 2. 

Claim 16	McConnell teaches Claim 11, but does not explicitly teach 
transmit a schedule information request indicating a request for schedule information of one or more users who are scheduled to share the virtual room with the user of the first communication terminal, to a schedule management server that manages schedules of users; 
receive user identification information for identifying the one or more users scheduled to share the virtual room, transmitted from the schedule management server in response to the schedule information request; and
transmit the user identification information for identifying the one or more users scheduled to share the virtual room as the user identification information for identifying the one or more users each being a prospective participant in the virtual room, to the first communication terminal.
From a related technology, Paulsami teaches transmit a schedule information request indicating a request for schedule information of one or more users who are scheduled to share the virtual room with the user of the first communication terminal, to a schedule management server that manages schedules of users; (FIG. 5, ¶0083, transmitting a schedule information request for schedule information to Calendar Server 130) 
receive user identification information for identifying the one or more users scheduled to share the virtual room, transmitted from the schedule management server in response to the schedule information request; (Examiner notes “identifying the one or more users scheduled to share the virtual room” is intended use without patentable weight; FIG. 5, ¶0083, receiving user identification information from the schedule information) and
transmit the user identification information for identifying the one or more users scheduled to share the virtual room as the user identification information for identifying the one or more users each being a prospective participant in the virtual room, to the first communication terminal. (Examiner notes the elements of “identifying the one or more users scheduled to share the virtual room” and “identifying the one or more users each being a prospective participant in the virtual room” are intended use without patentable weight; FIG. 5, ¶0084, transmitting the user information to the user system)

	Claim 17	McConnell in view of Paulsami teaches Claim 16, and further teaches receive a creation request for creating the virtual room from the first communication terminal; (McConnell, FIG. 5A, Launch Meeting 510, ¶0057, receiving a request to launce the meeting room)  and
transmit the schedule information request to the schedule management server in response to the creation request. (Paulsami, FIG. 2, step 245, transmitting scheduling information to a calendar server)

Claims 18-19 		Claims 18-19 are taught by McConnell in view of Paulsami as described for Claim 16-17 respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442